Quillian, Presiding Judge.
The defendant was convicted on three counts of burglary and appeals to this court. Held:
The sole enumeration of error is addressed to whether certain evidence was erroneously admitted over the defendant’s objection. A witness for the state testified that she saw the defendant leaving her house at the time *123of the burglary. The course of her examination then continued. "Q. And you said he [the defendant] ran out across the field? A. Yes. I told him I said, T knew you.’ I said, 'I am going to call your grandmother and I am going to call the police and tell them that I know you,’ I said, because they have been in my house before and they get around my boys.” Objection was then interposed.
Submitted April 11, 1977
Decided April 28, 1977.
Mullis, Reynolds, Marshall & Horne, Arthur L. Phillips, for appellant.
Walker P. Johnson, District Attorney, Don Thompson, Thomas J. Matthews, Willis B. Sparks, III, Assistant District Attorneys, for appellee.
It is urged that this testimony was inadmissible as tending to place the defendant’s character in issue.
We do not find that the testimony in question in any way attributed any past crimes or misdeeds to the defendant. The evidence was not objectionable for the reasons urged.

Judgment affirmed.


Shulman and Banke, JJ., concur.